Dear Mr. Goode:
This letter is in response to your question asking:
         Your official opinion is requested to determine whether the language in Section 4.041 of House Bill 4, First Regular Session of the 80th General Assembly legally restricts the expenditures of the Branch Offices to $1.00 per transaction; and, if so, whether any costs or functions of the Branch Offices may be excluded when figuring the cost per transaction?
You further state:
         House Bill 4 of the First Regular Session of the 80th General Assembly, Section 4.041 states the following:
           Section 4.041. To the Department of Revenue For the Division of Motor Vehicle and Drivers Licensing For Personal Service, Equipment Purchase and Repair and Operation expenditures for the existing branch offices; this appropriation is to be the sole source of funding for the twelve offices on the basis of One Dollar ($1.00) per transaction and any funds not required on this basis shall elapse.
From State Highway Department Fund . . . . $2,559,593
The director of revenue maintains branch offices pursuant to § 32.040, RSMo.
It is our understanding that the present expenditures under § 4.041 exceed the one dollar basis figure. It is not clear whether the excess expenditure exists for each branch office or for all branch offices. However, in view of the result that we reach, such a determination is not relevant.
Your request involves the question of whether such legislation which descends to minute levels in an appropriation bill amounts to general legislation which cannot be passed in an appropriation act. It is our view that such provisions are in the nature of substantive legislation. In this respect we enclose our Opinion No. 207, April 19, 1974, to Young, which is self-explanatory.
We are therefore of the view that § 4.041 should not be given an interpretation which would restrict the expenditures for revenue branch offices to one dollar per transaction.
In view of our answer to your first question, an answer to your second question is not necessary.
Very truly yours,
                                  JOHN ASHCROFT Attorney General
Enclosure Att'y Gen. Op. No. 207, Young, 4/19/74